Name: Commission Implementing Decision (EU) 2019/909 of 18 February 2019 establishing the list of mandatory research surveys and thresholds for the purposes of the multiannual Union programme for the collection and management of data in the fisheries and aquaculture sectors
 Type: Decision_IMPL
 Subject Matter: information technology and data processing;  economic geography;  fisheries;  European construction;  research and intellectual property
 Date Published: 2019-06-04

 4.6.2019 EN Official Journal of the European Union L 145/21 COMMISSION IMPLEMENTING DECISION (EU) 2019/909 of 18 February 2019 establishing the list of mandatory research surveys and thresholds for the purposes of the multiannual Union programme for the collection and management of data in the fisheries and aquaculture sectors THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2017/1004 of the European Parliament and of the Council of 17 May 2017 on the establishment of a Union framework for the collection, management and use of data in the fisheries sector and support for scientific advice regarding the common fisheries policy and repealing Council Regulation (EC) No 199/2008 (1), and in particular the first and third subparagraphs of Article 4(1) thereof, Whereas: (1) Pursuant to Article 25 of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (2), the Member States are to collect biological, environmental, technical and socioeconomic data necessary for fisheries management. The multiannual Union programme for the collection, management and use of data in the fisheries and aquaculture sectors (EU MAP) for the period 2017-2019 was adopted by Commission Implementing Decision (EU) 2016/1251 (3) and will expire on 31 December 2019. (2) The multiannual Union programme is necessary for Member States to specify and plan their data collection activities in their national work plans. In accordance with Article 21 of Regulation (EU) No 508/2014 of the European Parliament and of the Council (4) these national work plans are to be submitted to the Commission by 31 October preceding the year from which the work plan is to apply. (3) In order to prepare the review of the EU MAP after 2019, consultations with experts under the Scientific, Technical and Economic Committee on Fisheries, regional coordination groups, Member State representatives and other relevant stakeholders are ongoing and will be finalised only at the end of 2019. As a result, the new EU-MAP taking into account the outcomes of these consultations cannot be adopted before 2021. (4) For the period from 2020 to 2021 it is, therefore, necessary to adopt the provisions on the list of mandatory research surveys at sea and thresholds below which it is not mandatory for Member States to collect data, included in the current EU MAP, on the basis of Regulation (EU) 2017/1004. (5) This decision therefore establishes, in accordance with Article 4 of Regulation (EU) 2017/1004, the list of mandatory research surveys at sea and thresholds below which it is not mandatory for Member States to collect data based on their fishing and aquaculture activities or carry out surveys at sea, as referred to in Article 5(1)(b) and (c) of that Regulation. Detailed arrangements on the collection and management of biological, environmental, technical and socioeconomic data by Member States, as referred to in Article 5(1)(a) of that Regulation, are provided for by Commission Delegated Decision (EU) 2019/910 (5). (6) For reasons of legal certainty, Implementing Decision (EU) 2016/1251 should be repealed. (7) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: Article 1 For the purposes of multiannual Union programme for the collection and management of data in the fisheries sector for the period 2020-2021, the list of mandatory research surveys at sea and thresholds below which it is not mandatory for Member States to collect data based on their fishing and aquaculture activities or carry out surveys at sea covering the parts of the multiannual Union programme referred to in points (b) and (c) of Article 5(1) of Regulation (EU) 2017/1004, is set out in the Annex to this Decision. Article 2 Implementing Decision (EU) 2016/1251 is repealed with effect from 1 January 2020. Article 3 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2020. Done at Brussels, 18 February 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 157, 20.6.2017, p. 1. (2) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (3) Commission Implementing Decision (EU) 2016/1251 of 12 July 2016 adopting a multiannual Union programme for the collection, management and use of data in the fisheries and aquaculture sectors for the period 2017-2019 (OJ L 207, 1.8.2016, p. 113). (4) Regulation (EU) No 508/2014 of the European Parliament and of the Council of 15 May 2014 on the European Maritime and Fisheries Fund and repealing Council Regulations (EC) No 2328/2003, (EC) No 861/2006, (EC) No 1198/2006 and (EC) No 791/2007 and Regulation (EU) No 1255/2011 of the European Parliament and of the Council (OJ L 149, 20.5.2014, p. 1). (5) Commission Delegated Decision (EU) 2019/910 of 13 March 2019 establishing the multiannual Union programme for the collection and management of biological, environmental, technical and socio-economic data in the fisheries and aquaculture sectors (see page 27 of this Official Journal). ANNEX CHAPTER I Research surveys at sea At least all research surveys at sea listed in the Table in this Annex (replacing Table 10 of Implementing Decision (EU) 2016/1251) shall be carried out, unless a review of surveys leads to the conclusion that a survey is no longer appropriate for informing stock assessment and fisheries management. On the basis of the same scientific review criteria, new surveys can be added to this list. In the workplans referred to in Article 21 of Regulation (EU) No 508/2014, Member States shall set out the research surveys at sea to be carried out and shall be responsible for these surveys. Member States contributing to international research surveys shall coordinate their efforts within the same marine region. In their national work plans Member States shall guarantee continuity with previous survey designs. This Chapter is replacing Chapter IV of Implementing Decision (EU) 2016/1251. CHAPTER II Thresholds (1) This Chapter shall apply to Union fisheries and is replacing the provisions of Chapter V of Implementing Decision (EU) 2016/1251. (2) No biological data have to be collected where, for a certain fish stock or species: (a) a Member State's share of the related total allowable catch (TAC) is less than 10 % of the Union total, or (b) where no TAC is fixed, the total landings of a Member State of a stock or species are less than 10 % of the average total EU landings in the previous 3 years, or (c) the total annual landings of a Member State of a species is less than 200 tonnes. For species with a specific management need a lower threshold may be defined at marine region level. When the sum of the relevant quotas of several Member States, whose share of a TAC is less than 10 %, is higher than 25 % of the share of the TAC for a certain stock, the 10 % threshold referred to under (a) shall not apply and Member States shall ensure task-sharing at regional level in order to ensure that the stock is covered by sampling in concordance with end-user needs. No threshold shall apply to large pelagic species and anadromous and catadromous species. (3) Without prejudice to more specific provisions relating to international obligations under Regional Fisheries Management Organisations, no biological data should to be collected where, for a certain internationally exploited fish stock other than stocks of large pelagic or highly migratory species, the Union's share is less than 10 %. (4) Member States shall provide catch estimates from existing recreational fishery surveys, including those carried out under the Data Collection Framework or from an additional pilot study, within two years from the date on which this Decision takes effect. These surveys make it possible to assess the share of catches from recreational fisheries in relation to commercial catches for all species in a marine region for which recreational catch estimates are required under this multiannual Union programme. The subsequent design and extent of national surveys of recreational fisheries, including any thresholds for data collection, shall be coordinated at marine region level and shall be based on end user needs. No threshold shall apply to recreational catches of fish stocks that are subject to recovery or multi-annual management plans such as those applying to large pelagic species and highly migratory species. (5) No social and economic data on aquaculture need to be collected if the total production of the Member State is less than 1 % of the total Union production volume and value. No data need to be collected on aquaculture for species accounting for less than 10 % of the Member State's aquaculture production by volume and value. Additionally, Member States with a total production of less than 2,5 % of the total Union aquaculture production volume and value may define a simplified methodology such as pilot studies with a view to extrapolate the data required for species accounting for more than 10 % of the Member States's aquaculture production by volume and value. The reference data shall be the Member States' latest submission under Regulation (EC) No 762/2008 of the European Parliament and of the Council (1) and corresponding data published by Eurostat. (6) No environmental data on aquaculture need to be collected where the total aquaculture production of the Member State is less than 2,5 % of the total Union aquaculture production volume and value. The reference data shall be the Member States' latest submission under Regulation (EC) No 762/2008 and corresponding data published by Eurostat. (7) A Member State's participation (physical or financial) in research surveys at sea listed in the list of surveys at sea of this Annex is not mandatory when its share of a Union TAC of the survey target species is below a threshold of 3 %. Where no TAC is set, a Member State's participation (physical or financial) in research surveys at sea is not mandatory when its share of the total Union landings of the preceding 3 years of a stock or species is below a threshold of 3 %. Thresholds for multispecies and ecosystem surveys may be defined at marine region level. (8) Notwithstanding points 2 to 7, within the same marine region, Member States may agree on alternative thresholds. List of research surveys at sea (2) Name of the survey Acronym Area Period Main targeted species Baltic Sea Baltic International Trawl Survey BITS Q1 BITS Q4 IIIaS, IIIb-d 1st and 4th Quarter Cod and other demersal species Baltic International Acoustic Survey (Autumn) BIAS IIIa, IIIb-d Sep-Oct Herring and sprat Gulf of Riga Acoustic Herring Survey GRAHS IIId 3rd Quarter Herring Sprat Acoustic Survey SPRAS IIId May Sprat and herring RÃ ¼gen Herring Larvae Survey RHLS IIId March-June Herring North Sea and Eastern Arctic (ICES areas I and II) International Bottom Trawl Survey IBTS Q1 IBTS Q3 IIIa, IV 1st and 3rd Quarter Haddock, Cod, Saithe, Herring, Sprat, Whiting, Mackerel, Norway pout. North Sea Beam Trawl Survey BTS IVb,IVc,VIId 3rd Quarter Plaice, Sole Demersal Young Fish Survey DYFS Coasts of NS 3rd and4th Quarter Plaice, sole, brown shrimp Sole Net Survey SNS IVb, IVc 3rd Quarter Sole, Plaice North Sea Sandeels Survey NSSS IVa, IVb 4th Quarter Sandeels International Ecosystem Survey in the Nordic Seas ASH IIa May Herring, Blue whiting Redfish Survey in the Norwegian Sea and adjacent waters REDNOR II August- September Redfish Mackerel egg Survey (Triennial) NSMEGS IV May-July Mackerel egg production Herring Larvae survey IHLS IV,VIId 1st and 3rd Quarter Herring, Sprat Larvae NS Herring Acoustic Survey NHAS IIIa, IV,VIa June, July Herring, Sprat Nephrops TVsurvey (FU 3&4) NTV3&4 IIIA 2nd or 3rd Quarter Nephrops Nephrops TVsurvey (FU 6) NTV6 IVb September Nephrops Nephrops TVsurvey (FU 7) NTV7 IVa 2nd or 3rd Quarter Nephrops Nephrops TVsurvey (FU 8) NTV8 IVb 2nd or 3rd Quarter Nephrops Nephrops TVsurvey (FU 9) NTV9 IVa 2nd or 3rd Quarter Nephrops North Atlantic (ICES Areas V-XIV and NAFO areas) International Redfish Trawl and Acoustic Survey (Biennial) REDTAS Va, XII, XIV; NAFO SA 1-3 June/July Redfish Flemish Cap Groundfish survey FCGS 3M July Demersal species Greenland Groundfish survey GGS XIV, NAFO SA1 October/November Cod, redfish and other demersal species 3LNO Groundfish survey PLATUXA NAFO 3LNO 2nd and 3rd Quarter Demersal species Western IBTS 4th quarter (including Porcupine survey) IBTS Q4 VIa, VII, VIII, IXa 4th Quarter Demersal species Scottish Western IBTS IBTS Q1 VIa,VIIa March Gadoids, herring, mackerel ISBCBTS September ISBCBTS VIIa f g September Sole, Plaice WCBTS VIIe BTS VIIe October Sole, Plaice, Anglerfish, Lemon sole Blue whiting survey VI, VII 1st and 2nd Quarter Blue whiting International Mackerel and Horse Mackerel Egg Survey (Triennial) MEGS VIa, VII,VIII, IXa January-July Mackerel, Horse Mackerel egg production Sardine, Anchovy Horse Mackerel Acoustic Survey VIII, IX March-April-May Sardine, Anchovy, Mackerel, Horse Mackerel abundance indices Sardine DEPM (Triennial) VIIIc, IXa 2nd and 4th Quarter Sardine SSB and use of CUFES Spawning/Pre spawning Herring/Boarfish acoustic survey VIa, VIIa-g July, Sept, Nov, March, Jan Herring, Sprat Biomass of Anchovy BIOMAN VIII May Anchovy SSB (DEP) Nephrops UWTV survey (offshore) UWTV (FU 11-13) VIa 2nd or 3rd Quarter Nephrops Nephrops UWTV Irish Sea UWTV (FU 15) VIIa August Nephrops Nephrops UWTV survey Aran Grounds UWTV (FU 17) VIIb June Nephrops Nephrops UWTV survey Celtic Sea UWTV (FU 20-22) VIIg,h,j July Nephrops Nephrops Survey Offshore Portugal NepS UWTV (FU 28-29) IXa June Nephrops Mediterranean waters and Black sea Pan-Mediterranean Acoustic Survey () MEDIAS GSA 1, 6, 7, 9, 10, 15, 16, 17, 18, 20, 22 Spring-summer (qtrs 2-3) Small pelagic species Bottom trawl survey in Black Sea, BTSBS GSA 29 Spring - autumn (qtrs 2,3,4) Turbot Pelagic trawl survey in Black Sea, PTSBS GSA 29 Spring-autumn (qtrs 2,3,4) Sprat and Whiting International bottom trawl survey in the Mediterranean (), MEDITS GSA 1, 2, 3, 5, 6, 7, 8, 9, 10, 11, 15, 16, 17, 18, 19, 20, 22, 23, 25 Spring-summer (qtrs 2-3) Demersal species (1) Regulation (EC) No 762/2008 of the European Parliament and of the Council of 9 July 2008 on the submission by Member States of statistics on aquaculture and repealing Council Regulation (EC) No 788/96 (OJ L 218, 13.8.2008, p. 1). (2) The list of research surveys at sea is replacing Table 10 of Implementing Decision (EU) 2016/1251.